                  Case 1:20-cv-04606-SCJ-LTW Document 26 Filed 08/31/21 Page 1 of 2




                                   IN THE UNITED STATES DISTRICT COURT
                                  FOR THE NORTHERN DISTRICT OF GEORGIA
                                            ATLANTA DIVISION


             MCCLENNON DUNCAN                        :
             KARLTON GHANT,                          :
                                                     :    CIVIL ACTION FILE NO.
                    Plaintiffs,                      :    1:20-CV-04606-SCJ-LTW
                                                     :
             v.                                      :
                                                     :
             CITY OF FAIRBURN,                       :
                                                     :
                    Defendant.                       :


                                      MAGISTRATE JUDGE’S ORDER

                    Before the Court is the Motion of Tamika Sykes to withdraw as counsel of record

             for Plaintiffs McClennon Duncan and Karlton Ghant (“Plaintiffs”). [Doc. 24]. The

             Plaintiffs have not filed a response in opposition to the Motion to Withdraw.

                    Having read and considered Plaintiffs’ Counsel’s request and there being no

             objections from the Plaintiffs, the Motion to Withdraw is hereby GRANTED. [Doc. 24].

             The Clerk is DIRECTED to strike Tamika Sykes as counsel of record for the Plaintiffs

             in this action.

                    The Plaintiffs are ORDERED and DIRECTED to inform this Court, within

             thirty (30) days from the docket entry date of this Order, of the name of counsel who




AO 72A
(Rev.8/82)
                Case 1:20-cv-04606-SCJ-LTW Document 26 Filed 08/31/21 Page 2 of 2




             will represent them (either individually or jointly) in this civil action or if they will be

             proceeding pro se. The Plaintiffs failure to comply with the Order of this Court and

             applicable Local Rules may result in dismissal of their case for failure to prosecute

             pursuant to Local Rule 41.3.

                   The Plaintiffs are DIRECTED to serve upon the Defendant and/or its counsel a

             copy of every pleading or other document which is filed with the Clerk of the Court.

             Each pleading or other document filed with the Clerk shall include a certificate stating

             the date on which an accurate copy of that paper was mailed to the Defendant or its

             counsel. This Court shall disregard any submitted papers which have not been properly

             filed with the Clerk or which do not include a certificate of service.

                   The Plaintiffs are also REQUIRED to KEEP the Court and the Defendant advised

             of their current addresses and telephone numbers at all times during the pendency

             of this action. The Plaintiffs are admonished that the failure to do so will result in

             the dismissal of this action.

                   SO ORDERED, this 31 day of August, 2021.




                                                      LINDA T. WALKER
                                                      UNITED STATES MAGISTRATE JUDGE

                                                          2




AO 72A
(Rev.8/82)
